Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 8 and 15 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 5 and 15 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chase, Arnold (US-20220227364-A1, hereinafter simply referred to as Chase) in view of WILLMOTT, Devin T. (US-20220172372-A1, hereinafter simply referred to as Willmott).

Regarding independent claim 1, Chase teaches:
A system (See at least Chase, ¶ [0049], FIG. 2, "…system 10…") comprising: one or more processors (e.g., processor 108 (FIG. 2) of Chase) configured by executable instructions to perform operations comprising: receiving at least one first visible light image (e.g., PIRGS senses (detects) visible roadway lane markings of Chase) and a first thermal image (e.g., roadway ahead of the vehicle received from the thermal imaging sensor assembly of Chase) (See at least Chase, ¶ [0036, 0062], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…"); generating, from the at least one first visible light image, an edge image that identifies edge regions in the at least one first visible light image (See at least Chase, ¶ [0036, 0062, 0063], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); determining a lane marker (e.g., visible roadway lane markings of Chase) based at least in part on information from the edge image (See at least Chase, ¶ [0036, 0062, 0063], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); determining one or more first regions of interest (e.g., roadway 104 of Chase) in the first thermal image based on the lane marker (See at least Chase, ¶ [0036, 0037, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); adjusting a gain of a thermal sensor (e.g., by continually and dynamically optimizing the thermal contrast range of the displayed images of Chase) based on the one or more first regions of interest (e.g., roadway surface of Chase) in the first thermal image (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); receiving one or more second visible light images (e.g., visible roadway lane markings of Chase) and a second thermal image (e.g., roadway ahead of the vehicle received from the thermal imaging sensor assembly of Chase) (See at least Chase, ¶ [0036, 0062], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…"); determining one or more second regions of interest (e.g., roadway 104 of Chase) in the second thermal image (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…").
Chase teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Chase does not expressly disclose the concept of mapping the one or more second regions of interest to the one or more second visible light images; and generating, from the one or more second visible light images, based on the mapping, a disparity map image that combines one or more denser disparity areas corresponding to the one or more second regions of interest with one or more sparser disparity areas corresponding to areas outside of the one or more second regions of interest.
Nevertheless, Willmott teaches the concept of mapping the one or more second regions of interest (e.g., Detected objects such as pedestrians or trees of Willmott) to the one or more second visible light images (e.g., FIG. 4A of Willmott) (See at least Willmott, ¶ [0063], FIGS. 4A – 4C, "…FIG. 4A illustrates a graphical representation of an image 400. FIG. 4B illustrates an annotated graphical representation 420 of the image 400 of FIG. 4A. The annotated graphical image 420 includes 4 classifications, a first classification 422, a second classification 424, a third classification 426, and a background classification 428. FIG. 4C illustrates a segmented graphical representation 440 of the image 400 of FIG. 4A…", "…Detected objects may also he classified according to what the classifier deems them most likely to be, such as pedestrians or trees. The actuator control commands may be determined depending on the classification. For example, control system 1102 may segment an image or other input from sensor 1104 into one or more background classes and one or more object classes (e.g. pedestrians, bicycles, vehicles, trees, traffic signs, traffic lights, road debris, or construction barrels/cones, etc.)…"); and generating, from the one or more second visible light images, based on the mapping, a disparity map image (e.g., FIG. 4C of Willmott) that combines one or more denser disparity areas (e.g., foreground segmentation 444 (FIG. 4C) of Willmott) corresponding to the one or more second regions of interest (e.g., FIG. 4C, #442 of Willmott) with one or more sparser disparity areas (e.g., background 446 (FIG. 4C) of Willmott) corresponding to areas outside of the one or more second regions of interest (See at least Willmott, ¶ [0063, 0071], FIGS. 4A – 4C, "…FIG. 4A illustrates a graphical representation of an image 400. FIG. 4B illustrates an annotated graphical representation 420 of the image 400 of FIG. 4A. The annotated graphical image 420 includes 4 classifications, a first classification 422, a second classification 424, a third classification 426, and a background classification 428. FIG. 4C illustrates a segmented graphical representation 440 of the image 400 of FIG. 4A…", "…Detected objects may also he classified according to what the classifier deems them most likely to be, such as pedestrians or trees. The actuator control commands may be determined depending on the classification. For example, control system 1102 may segment an image or other input from sensor 1104 into one or more background classes and one or more object classes (e.g. pedestrians, bicycles, vehicles, trees, traffic signs, traffic lights, road debris, or construction barrels/cones, etc.)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of mapping the one or more second regions of interest to the one or more second visible light images; and generating, from the one or more second visible light images, based on the mapping, a disparity map image that combines one or more denser disparity areas corresponding to the one or more second regions of interest with one or more sparser disparity areas corresponding to areas outside of the one or more second regions of interest as disclosed in the device of Willmott to modify the known and similar device of Chase for the desirable and advantageous purpose of controlling a propulsion unit, steering unit and/or brake unit of the mobile robot such that the mobile robot may avoid collisions with identified objects, as discussed in Willmott (See ¶ [0072]); thereby, helping to improve the overall system robustness by controlling a propulsion unit, steering unit and/or brake unit of the mobile robot such that the mobile robot may avoid collisions with identified objects.

Regarding independent claim 15, Chase teaches:
A system (See at least Chase, ¶ [0049], FIG. 2, "…system 10…") comprising: one or more processors (e.g., processor 108 (FIG. 2) of Chase) configured by executable instructions to perform operations comprising: receiving one or more visible light images (e.g., PIRGS senses (detects) visible roadway lane markings of Chase) and a thermal image (e.g., roadway ahead of the vehicle received from the thermal imaging sensor assembly of Chase) (See at least Chase, ¶ [0036, 0062], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…"); determining one or more regions of interest (e.g., roadway 104 of Chase) in the thermal image (See at least Chase, ¶ [0036, 0037, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…").
Chase teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Chase does not expressly disclose the concept of mapping the one or more regions of interest to the one or more visible light images; and generating, from the one or more visible light images, based on the mapping, a disparity map image that combines one or more denser disparity areas corresponding to the one or more regions of interest with one or more sparser disparity areas corresponding to areas outside of the one or more regions of interest.
Nevertheless, Willmott teaches the concept of mapping the one or more regions of interest (e.g., Detected objects such as pedestrians or trees of Willmott) to the one or more visible light images (e.g., FIG. 4A of Willmott) (See at least Willmott, ¶ [0063], FIGS. 4A – 4C, "…FIG. 4A illustrates a graphical representation of an image 400. FIG. 4B illustrates an annotated graphical representation 420 of the image 400 of FIG. 4A. The annotated graphical image 420 includes 4 classifications, a first classification 422, a second classification 424, a third classification 426, and a background classification 428. FIG. 4C illustrates a segmented graphical representation 440 of the image 400 of FIG. 4A…", "…Detected objects may also he classified according to what the classifier deems them most likely to be, such as pedestrians or trees. The actuator control commands may be determined depending on the classification. For example, control system 1102 may segment an image or other input from sensor 1104 into one or more background classes and one or more object classes (e.g. pedestrians, bicycles, vehicles, trees, traffic signs, traffic lights, road debris, or construction barrels/cones, etc.)…"); and generating, from the one or more visible light images, based on the mapping, a disparity map image (e.g., FIG. 4C of Willmott) that combines one or more denser disparity areas (e.g., foreground segmentation 444 (FIG. 4C) of Willmott) corresponding to the one or more regions of interest (e.g., FIG. 4C, #442 of Willmott) with one or more sparser disparity areas (e.g., background 446 (FIG. 4C) of Willmott) corresponding to areas outside of the one or more regions of interest (See at least Willmott, ¶ [0063, 0071], FIGS. 4A – 4C, "…FIG. 4A illustrates a graphical representation of an image 400. FIG. 4B illustrates an annotated graphical representation 420 of the image 400 of FIG. 4A. The annotated graphical image 420 includes 4 classifications, a first classification 422, a second classification 424, a third classification 426, and a background classification 428. FIG. 4C illustrates a segmented graphical representation 440 of the image 400 of FIG. 4A…", "…Detected objects may also he classified according to what the classifier deems them most likely to be, such as pedestrians or trees. The actuator control commands may be determined depending on the classification. For example, control system 1102 may segment an image or other input from sensor 1104 into one or more background classes and one or more object classes (e.g. pedestrians, bicycles, vehicles, trees, traffic signs, traffic lights, road debris, or construction barrels/cones, etc.)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of mapping the one or more regions of interest to the one or more visible light images; and generating, from the one or more visible light images, based on the mapping, a disparity map image that combines one or more denser disparity areas corresponding to the one or more regions of interest with one or more sparser disparity areas corresponding to areas outside of the one or more regions of interest as disclosed in the device of Willmott to modify the known and similar device of Chase for the desirable and advantageous purpose of controlling a propulsion unit, steering unit and/or brake unit of the mobile robot such that the mobile robot may avoid collisions with identified objects, as discussed in Willmott (See ¶ [0072]); thereby, helping to improve the overall system robustness by controlling a propulsion unit, steering unit and/or brake unit of the mobile robot such that the mobile robot may avoid collisions with identified objects.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chase, Arnold (US-20220227364-A1, hereinafter simply referred to as Chase) in view of WILLMOTT, Devin T. (US-20220172372-A1, hereinafter simply referred to as Willmott) and DITTY, Michael Alan (US-20190258251-A1, hereinafter simply referred to as Ditty)

Regarding dependent claim 5, Chase modified by Willmott above does not expressly teach:
wherein the at least two first visible light images comprise successive images received from a mono visible light camera.
Nevertheless, Ditty teaches wherein the at least two first visible light images comprise successive images received from a mono visible light camera (i.e., monocular camera of Ditty) (See at least Ditty, ¶ [0222], "…Many applications for Level 3-5 autonomous driving require motion estimation/stereo matching on-the-fly, for example SFM (structure from motion), pedestrian recognition, lane detection. The PVA may perform Computer Stereo Vision function on inputs from two monocular cameras…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the at least two first visible light images comprise successive images received from a mono visible light camera as disclosed in the device of Ditty to modify the known and similar devices of the combination for the desirable and advantageous purpose of solving the problems in existing autonomous driving approaches by using an end-to-end platform with one flexible architecture that spans Level 3-5—a comprehensive functional safety architecture that leverages and makes efficient use of computer vision and/or ADAS techniques for diversity and redundancy, and provides a platform for a flexible, reliable driving software stack, along with deep learning tools, as discussed in Ditty (See ¶ [0049]); thereby, helping to improve the overall system robustness by solving the problems in existing autonomous driving approaches by using an end-to-end platform with one flexible architecture that spans Level 3-5—a comprehensive functional safety architecture that leverages and makes efficient use of computer vision and/or ADAS techniques for diversity and redundancy, and provides a platform for a flexible, reliable driving software stack, along with deep learning tools.

Regarding dependent claim 16, Chase modified by Willmott above teaches:
performing recognition of one of more features in the disparity map image for performing at least one vehicle control function (See at least Willmott, ¶ [0063, 0071, 0073], FIGS. 4A – 4C, "…FIG. 4A illustrates a graphical representation of an image 400. FIG. 4B illustrates an annotated graphical representation 420 of the image 400 of FIG. 4A. The annotated graphical image 420 includes 4 classifications, a first classification 422, a second classification 424, a third classification 426, and a background classification 428. FIG. 4C illustrates a segmented graphical representation 440 of the image 400 of FIG. 4A…", "…Detected objects may also he classified according to what the classifier deems them most likely to be, such as pedestrians or trees. The actuator control commands may be determined depending on the classification. For example, control system 1102 may segment an image or other input from sensor 1104 into one or more background classes and one or more object classes (e.g. pedestrians, bicycles, vehicles, trees, traffic signs, traffic lights, road debris, or construction barrels/cones, etc.)…", "…Depending on an identified species and/or an identified state of the plants, actuator control command 1102 may be determined to cause actuator 1106 to spray the plants with a suitable quantity of suitable chemicals…").

Regarding dependent claim 17, Chase modified by Willmott above teaches:
prior to receiving the one or more visible light images (e.g., PIRGS senses (detects) visible roadway lane markings of Chase) and the thermal image (e.g., roadway ahead of the vehicle received from the thermal imaging sensor assembly of Chase) (See at least Chase, ¶ [0036, 0062], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…"), receiving, by one or more processors, at least one prior visible light image (e.g., PIRGS senses (detects) visible roadway lane markings of Chase) and a prior thermal image (e.g., roadway ahead of the vehicle received from the thermal imaging sensor assembly of Chase) (See at least Chase, ¶ [0036, 0062], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…"); generating, from the at least one prior visible light image, an edge image that identifies edge regions in the at least one prior visible light image (See at least Chase, ¶ [0036, 0062, 0063], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); determining a lane marker (e.g., visible roadway lane markings of Chase) based at least in part on information from the edge image (See at least Chase, ¶ [0036, 0062, 0063], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); determining one or more regions of interest (e.g., roadway 104 of Chase) in the prior thermal image based on the lane marker (See at least Chase, ¶ [0036, 0037, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); and adjusting a gain of a thermal sensor (e.g., by continually and dynamically optimizing the thermal contrast range of the displayed images of Chase) based on the one or more regions of interest (e.g., roadway surface of Chase) in the prior thermal image (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…").

Regarding dependent claim 20, Chase modified by Willmott above teaches:
wherein the operation of determining the one or more second regions of interest in the second thermal image further comprises inputting the second thermal image to a machine-learning model (e.g., trained neural network of Willmott) trained to identify the one or more second regions of interest based on a training data (See at least Willmott, ¶ [0063, 0071, 0087], FIGS. 4A – 4C, "…FIG. 4A illustrates a graphical representation of an image 400. FIG. 4B illustrates an annotated graphical representation 420 of the image 400 of FIG. 4A. The annotated graphical image 420 includes 4 classifications, a first classification 422, a second classification 424, a third classification 426, and a background classification 428. FIG. 4C illustrates a segmented graphical representation 440 of the image 400 of FIG. 4A…", "…Detected objects may also he classified according to what the classifier deems them most likely to be, such as pedestrians or trees. The actuator control commands may be determined depending on the classification. For example, control system 1102 may segment an image or other input from sensor 1104 into one or more background classes and one or more object classes (e.g. pedestrians, bicycles, vehicles, trees, traffic signs, traffic lights, road debris, or construction barrels/cones, etc.)…", "…Control system 1602 may be configured to determine or select an actuator control command in response to the classification obtained by the trained neural network…").

____________________________________________________________________________________
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chase, Arnold (US-20220227364-A1, hereinafter simply referred to as Chase).

Regarding independent claim 8, Chase teaches:
A method (See at least Chase, ¶ [0052], FIG. 2, "…method…") comprising: receiving, by one or more processors (e.g., processor 108 (FIG. 2) of Chase) at least one first visible light image (e.g., PIRGS senses (detects) visible roadway lane markings of Chase) and a first thermal image (e.g., roadway ahead of the vehicle received from the thermal imaging sensor assembly of Chase) (See at least Chase, ¶ [0036, 0062], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…"); generating, from the at least one first visible light image, an edge image that identifies edge regions in the at least one first visible light image (See at least Chase, ¶ [0036, 0062, 0063], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); determining a lane marker (e.g., visible roadway lane markings of Chase) based at least in part on information from the edge image (See at least Chase, ¶ [0036, 0062, 0063], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); determining one or more first regions of interest (e.g., roadway 104 of Chase) in the first thermal image based on the lane marker (See at least Chase, ¶ [0036, 0037, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…"); and, adjusting a gain of a thermal sensor (e.g., by continually and dynamically optimizing the thermal contrast range of the displayed images of Chase) based on the one or more first regions of interest (e.g., roadway surface of Chase) in the first thermal image (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…").
Chase teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chase taught in separate embodiments for the desirable and advantageous purpose of meeting the need for an improved system for the operation of autonomous vehicles, as well as manually driven vehicles, to continue to properly guide themselves during conditions on a roadway that overcomes the drawbacks and limitations of existing dynamic guidance systems while utilizing infra-red detection and imaging with sensors that can assist in the safe and efficient operation of vehicles in response to unexpected and unpredicted situations or conditions on a roadway, as discussed in Chase (See ¶ [0008]); thereby, helping to improve the overall system robustness by meeting the need for an improved system for the operation of autonomous vehicles, as well as manually driven vehicles, to continue to properly guide themselves during conditions on a roadway that overcomes the drawbacks and limitations of existing dynamic guidance systems while utilizing infra-red detection and imaging with sensors that can assist in the safe and efficient operation of vehicles in response to unexpected and unpredicted situations or conditions on a roadway.


Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chase, Arnold (US-20220227364-A1, hereinafter simply referred to as Chase) in view of WILLMOTT, Devin T. (US-20220172372-A1, hereinafter simply referred to as Willmott).

Regarding dependent claim 9, Chase does not expressly teach:
receiving one or more second visible light images (e.g., visible roadway lane markings of Chase) and a second thermal image (e.g., roadway ahead of the vehicle received from the thermal imaging sensor assembly of Chase) (See at least Chase, ¶ [0036, 0062], FIG. 2, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…"); determining one or more second regions of interest (e.g., roadway 104 of Chase) in the second thermal image (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…").
Chase teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Chase does not expressly disclose the concept of mapping the one or more second regions of interest to the one or more second visible light images; and generating, from the one or more second visible light images, based on the mapping, a disparity map image that combines one or more denser disparity areas corresponding to the one or more second regions of interest with one or more sparser disparity areas corresponding to areas outside of the one or more second regions of interest.
Nevertheless, Willmott teaches the concept of mapping the one or more second regions of interest (e.g., Detected objects such as pedestrians or trees of Willmott) to the one or more second visible light images (e.g., FIG. 4A of Willmott) (See at least Willmott, ¶ [0063], FIGS. 4A – 4C, "…FIG. 4A illustrates a graphical representation of an image 400. FIG. 4B illustrates an annotated graphical representation 420 of the image 400 of FIG. 4A. The annotated graphical image 420 includes 4 classifications, a first classification 422, a second classification 424, a third classification 426, and a background classification 428. FIG. 4C illustrates a segmented graphical representation 440 of the image 400 of FIG. 4A…", "…Detected objects may also he classified according to what the classifier deems them most likely to be, such as pedestrians or trees. The actuator control commands may be determined depending on the classification. For example, control system 1102 may segment an image or other input from sensor 1104 into one or more background classes and one or more object classes (e.g. pedestrians, bicycles, vehicles, trees, traffic signs, traffic lights, road debris, or construction barrels/cones, etc.)…"); and generating, from the one or more second visible light images, based on the mapping, a disparity map image (e.g., FIG. 4C of Willmott) that combines one or more denser disparity areas (e.g., foreground segmentation 444 (FIG. 4C) of Willmott) corresponding to the one or more second regions of interest (e.g., FIG. 4C, #442 of Willmott) with one or more sparser disparity areas (e.g., background 446 (FIG. 4C) of Willmott) corresponding to areas outside of the one or more second regions of interest (See at least Willmott, ¶ [0063, 0071], FIGS. 4A – 4C, "…FIG. 4A illustrates a graphical representation of an image 400. FIG. 4B illustrates an annotated graphical representation 420 of the image 400 of FIG. 4A. The annotated graphical image 420 includes 4 classifications, a first classification 422, a second classification 424, a third classification 426, and a background classification 428. FIG. 4C illustrates a segmented graphical representation 440 of the image 400 of FIG. 4A…", "…Detected objects may also he classified according to what the classifier deems them most likely to be, such as pedestrians or trees. The actuator control commands may be determined depending on the classification. For example, control system 1102 may segment an image or other input from sensor 1104 into one or more background classes and one or more object classes (e.g. pedestrians, bicycles, vehicles, trees, traffic signs, traffic lights, road debris, or construction barrels/cones, etc.)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of mapping the one or more second regions of interest to the one or more second visible light images; and generating, from the one or more second visible light images, based on the mapping, a disparity map image that combines one or more denser disparity areas corresponding to the one or more second regions of interest with one or more sparser disparity areas corresponding to areas outside of the one or more second regions of interest as disclosed in the device of Willmott to modify the known and similar device of Chase for the desirable and advantageous purpose of controlling a propulsion unit, steering unit and/or brake unit of the mobile robot such that the mobile robot may avoid collisions with identified objects, as discussed in Willmott (See ¶ [0072]); thereby, helping to improve the overall system robustness by controlling a propulsion unit, steering unit and/or brake unit of the mobile robot such that the mobile robot may avoid collisions with identified objects.

Regarding dependent claim 10, Chase teaches:
performing recognition of one of more features in the disparity map image to determine recognition information (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…" Also, see at least Willmott, ¶ [0063, 0071], FIGS. 4A – 4C); and sending at least one control signal (e.g., signals may be sent to actuator 1106, for example, to brake or turn to avoid collisions with pedestrians or trees, to steer to remain between detected lane markings, or any of the actions performed by the actuator 1106 as described above in sections 0067-0071 of Willmott) based on the recognition information (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…" Also, see at least Willmott, ¶ [0063, 0067 – 0071], FIGS. 4A – 4C), the at least one control signal including at least one of: an instruction for controlling a vehicle to cause the vehicle to accelerate or decelerate (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…" Also, see at least Willmott, ¶ [0063, 0067 – 0071], FIGS. 4A – 4C); an instruction for controlling the vehicle to cause the vehicle to steer a wheel of the vehicle (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…" Also, see at least Willmott, ¶ [0063, 0067 – 0071], FIGS. 4A – 4C); or an instruction to cause an alert to be presented (See at least Chase, ¶ [0036, 0037, 0043, 0062, 0063], FIGS. 2 & 6, "…IR sensors in regards to the present disclosure could be a single sensor or a set of sensors operating to a collective end of detecting edges of the roadway 104/travel lane 102 through thermal imaging…", "…the system 10 determines the left edge and the right edge of the roadway 104 using thermal imaging…", "…the system 10 is looking for thermal boundary differences, however subtle, to determine where the roadway edge is located. Of additional note, the image processor 108 is continually and dynamically optimizing the thermal contrast range of the displayed images by utilizing outside ambient temperature data readings from the CAN Bus 110…", "…Analogous to directly sensing (detected) the visible roadway lane markings and using these detected markings to make lane navigation decisions, a PIRGS operates utilizing the location of melting agents to serve as a travel lane proxy center upon which lane navigation decisions are based…", "…As the PIRGS is configured to determine a roadway center point through roadway edge detection ability, if any treated lanes are identified as being located on the opposite side of the roadway centerline based on the left and right roadway thermal edge detection, the system is configured to trigger, in the case of a driven vehicle, a driver alert warning if the driver attempts to use such “left of center” lanes…" Also, see at least Willmott, ¶ [0063, 0067 – 0071], FIGS. 4A – 4C).


Allowable Subject Matter
Dependent claims 2, 6, 7, 11, 12, 18 and 19 are objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form. Claims 3 – 4 and 13 – 14 are also objected to as being allowable because of their dependencies to claims 2 and 12, respectively.










Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666